PER CURIAM.
A careful consideration of the record in this case leads to the conclusion that the order denying a new trial, asked for on the ground of newly discovered evidence, should be affirmed. The new evidence is either cumulative or impeaching in character, and is not so far conclusive of defendant’s innocence, or of a nature likely to change the result on another trial, as to justify interference by this court. The fact that the order was made by a judge other than the one before whom the case was tried does not change its discretionary character. Hughley v. City of Wabasha, 69 Minn. 245, 72 N. W. 78; First Nat. Bank v. City of St. Cloud, 73 Minn. 219, 75 N. W. 1054.
Order affirmed.